DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Applicant argues that Takeuchi does not teach “the first component and the second component are directly or indirectly in contact with one another…[and] …fringing flux at least in part due to the present of the gap is induced to flow in a direction generally parallel to the input winding and the output winding” as amended claim 1 and similar limitations in claims 12 and 18. Applicant states that in FIG. 9b, Takeuchi teaches gaps are disposed between cores 7 and 8. Therefore, the first and second components in Takeuchi are not directly or indirectly in contact with each other. Applicant also asserts that the fringing flux ΦR in Takeuchi is perpendicular to winding 2.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner relies on FIG. 1, not Fig. 9b, of Takeuchi for the teaching of the first and second components are directly or indirectly in contact with one another. Takeuchi expressly teaches primary core 1 and secondary core 3 are coupled (col. 3, lines 24-26, and 42-45). The core legs 32 of secondary core 3 is coupled to socket sections 15 of primary core 1 (col. 3, lines 29-31). Therefore, Takeuchi teaches “the first component and the second component are directly or indirectly in contact with one another” as claimed. In Takeuchi, the each of windings 2 and 4 is generally disposed vertically, and the fringing flux ΦR flows along the outer periphery of the winding 2. Windings 2 and 4 are disposed in parallel. Therefore, it is  reasonable to interpret that fringing flux ΦR in Takeuchi flows in a direction generally parallel to windings 2 and 4. Therefore, Takeuchi teaches “fringing flux at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and the output winding” as amended claim 1 and similar limitations in claims 12 and 18. 
	With respect to the request to consider claims 11-20, the examiner did not correctly see that claims 11-20 were also elected as a result of a restriction mailed on 10/18/2021. Claims 11-20 are considered and examined in this Office Action. If claims 11-20 were considered and examined, Takeuchi would have been applied, just as Takeuchi was applied to reject claims 1-7. Therefore, it’s proper to make this Office Action Final.
With respect to claim 8, it was a mistake to indicate it as rejected in the Office Action Summary in the Office Action mailed on 01/18/2022. It should have been indicated as objected. Appropriate correction is made in this Office Action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear how two components are “indirectly in contact with one another. Applicant should clarify similar limitation in claims 12 and 18.
Claim 18 recites the limitation "the gap" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (U.S. Patent No. 5,506,560).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Takeuchi et al., hereinafter referred to as “Takeuchi,” teaches an integrated magnetic assembly (Fig. 1) comprising: 
a magnetic core 1 and 3 comprising: 
a first component 1 comprising a first face (upper horizontal face of yoke or base) and a winding leg 11 extending from the first face, the winding leg comprising a top face (upper face) spaced from and oriented generally parallel to the first face; and 
a second component 3 coupled to the first component, the second component comprising (i) a second face (lower horizontal face of yoke) facing the first face, (ii) a third face (flat face of recess 35) recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall (vertical wall between the second face and third face) extending between the second face and the third face, wherein the third face and the recess sidewall define a recess 35 within the second face, and wherein a gap (col. 3, lines 45-48, col. 4, lines 12-17) is defined between the top face and the third face; 
an input winding 2 inductively coupled to the magnetic core, the input winding wound around the winding leg; and 
an output winding 4 inductively coupled to the magnetic core, the output winding wound around the winding leg, 
wherein the first component and the second component are directly or indirectly in contact with one another and define a main magnetic flux path along which magnetic flux flows when the input winding is coupled to an electrical current, and
wherein fringing flux ΦR at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and the output winding (col. 3, lines 21-32, 42-48, and 57-59, and col. 4, lines 12-17). 
With respect to claims 2 and 13, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claims 1 and 12, respectively, wherein the top face is located between the second face and the third face (Takeuchi, col. 3, lines 26-32).
With respect to claims 3 and 14, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claims 1 and 12, respectively, wherein the second face is offset a first distance (distance between first face and second face) from the first face, wherein the top face is offset a second distance H2 from the first face, and wherein the first distance is less than the second distance (Takeuchi, col. 3, lines 26-32).
With respect to claims 4 and 15, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claims 1 and 12, respectively, wherein the recess sidewall is an annular sidewall (Takeuchi, col. 3, lines 26-32). As seen in Fig. 7a of Takeuchi, for example, the winding leg is annular, and the recess to receive the winding leg would also be annular. 
With respect to claims 5 and 16, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claims 1 and 12, respectively, wherein the first component further comprises a first non-winding leg (left or right leg 13) extending from the first face, the first non-winding leg comprising a first distal face (top face) spaced from and oriented generally parallel to the first face (Takeuchi, col. 3, lines 26-32).
With respect to claims 6 and 17, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claims 5 and 16, respectively, wherein the first component further comprises a second non-winding leg (the other of left or right leg 13) extending from the first face towards the second face, the second non-winding leg comprising a second distal face (top face) coplanar with the first distal face (Takeuchi, col. 3, lines 26-32).
With respect to claim 7, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of claim 5, further comprising a non-winding leg sidewall extending between the first face and the first distal face, wherein a radial distance between a center point of the third face and the recess sidewall is less than a radial distance between a center point of the winding leg and the non-winding leg sidewall (Takeuchi, see Fig. 1, col. 3, lines 26-32).
With respect to claim 11, Takeuchi in view of Sullivan teaches the integrated magnetic assembly of Claim 1, wherein the magnetic core is ferrite (Takeuchi, col. 3, lines 13-15).
With respect to claim 12, best understood in view of 35 USC 112(b) rejection, Takeuchi teaches a magnetic core 1 and 3 for an integrated magnetic assembly (Fig. 1), the magnetic core comprising:
a first component (component associated with magnetic core 1) comprising a first face (upper horizontal face of yoke or base) and a winding leg 11 extending from the first face, the winding leg comprising a top face (upper face) spaced from and oriented generally parallel to the first face; and
a second component (component associated with magnetic core 2) coupled to the first component, the second component comprising (i) a second face (lower horizontal face of yoke) facing the first face, (11) a third face (flat face of recessed socket section 35) recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall (vertical wall between the second face and third face) extending between the second face and the third face;
wherein the third face and the recess sidewall define a recess 35 within the second face; and
wherein a gap (col. 3, lines 45-48, col. 4, lines 12-17) is defined between the top face and the third face,
wherein the first component and the second component are directly or indirectly in contact with one another and define a main magnetic flux path along which magnetic flux flows when an input winding 2 coupled to the magnetic core is coupled to an electrical current,
wherein fringing flux at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and an output winding coupled to the magnetic core (col. 3, lines 21-32, 42-48, and 57-59, and col. 4, lines 12-17). 
With respect to claim 18, best understood in view of 35 USC 112(b) rejection, Takeuchi teaches a method of assembling an integrated magnetic assembly (Fig. 1), the method comprising:
winding an input winding 2 around a winding leg 11 of a first component 1 such that the input winding is inductively coupled to the first component, wherein the first component includes a first face (upper horizontal face of yoke or base), wherein the winding leg extends from the first face, and wherein the winding leg including a top face (upper face) spaced from and oriented generally parallel to the first face;
winding an output winding 4 around the winding leg of the first component such that the output winding is inductively coupled to the first component; and
coupling a second component 3 to the first component, the second component including (i) a second face (lower horizontal face of yoke), (ii) a third face (flat face of recess 35) recessed from and oriented generally parallel to the second face, and (111) a recess 35 sidewall extending between the second face and the third face, wherein the third face and the recess sidewall define a recess within the second face,
wherein the first component and the second component are directly or indirectly in contact with one another and define a main magnetic flux path along which magnetic flux flows when the input winding is coupled to an electrical current, and 
fringing flux ΦR at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and the output winding (col. 3, lines 21-32, 42-48, and 57-59, and col. 4, lines 12-17). 
With respect to claim 20, Takeuchi in view of Sullivan teaches the method of Claim 18, wherein coupling the second component to the first component comprises positioning the top face between the second face and the third face (Takeuchi, col. 3, lines 42-45). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Sullivan, as applied to claim 18 above, and further in view of Worthington (U.S. PG. Pub. No. 2013/0207767 A1).
With respect to claim 19, Takeuchi teaches the method of Claim 18. Takeuchi does not expressly teach coupling a printed circuit board to the second component such that printed circuit board is positioned between the first component and the second component and couples the first component to the second component.
Worthington teaches a method of assembling an integrated magnetic assembly (e.g. FIGURE 3A), comprising coupling a printed circuit board 32 to the second component 11 or 12 such that printed circuit board is positioned between the first component and the second component and couples the first component to the second component (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printed circuit board as taught by Worthington to the method of Takeuchi to add additional components, such as shielding 28, 28a, 30, and 30a. to provide the required shielding characteristics (para. [0044]).

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites, inter alia, the input winding and the output winding define an outer winding perimeter, wherein a radial distance between the center point of the winding leg and the outer winding perimeter is less than the radial distance between the center point of the third face and the recess sidewall.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837